Fourth Court of Appeals
                                San Antonio, Texas
                                      August 11, 2017

                                   No. 04-16-00133-CV

                                  James Clinton COYLE,
                                        Appellant

                                            v.

                             COYLE FAMILY FARM, INC.,
                                     Appellee

                   From the County Court at Law, Medina County, Texas
                                  Trial Court No. 3208
                         Honorable Vivian Torres, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The appellee’s unopposed motion for extension of time to file motion for en banc
reconsideration is hereby GRANTED. Time is extended to August 25, 2017.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk